ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_02_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 9 APRIL 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 9 AVRIL 1998
Official citation:

Vienna Convention on Consular Relations
(Paraguay v. United States of America), Provisional Measures,
Order of 9 April 1998, I C.J. Reports 1998, p. 248

Mode officiel de citation:

Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d'Amérique), mesures conservatoires,
ordonnance du 9 avril 1998, C.J. Recueil 1998, p. 248

 

Sales number
ISSN 0074-4441 N° de vente: 7104
ISBN 92-1-070768-0

 

 

 
248

COUR INTERNATIONALE DE JUSTICE

ANNEE 1998 1998
‘ 9 avril

Role général
9 avril 1998 n° 99

AFFAIRE RELATIVE
ALA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président
en l’affaire; M. SCHWEBEL, président de la Cour; MM. Opa,
BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, M™° HiGGins, MM. PARRA-ARANGUREN,
KooiMans, REZEK, juges; M. VALENCIA-OsPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Aprés délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
de son Réglement,

Vu la requéte enregistrée au Greffe de la Cour le 3 avril 1998, par
laquelle la République du Paraguay (ci-après dénommée le « Paraguay»)
a introduit une instance contre les Etats-Unis d’Ameérique (ci-après dé-
nommés les «Etats-Unis») en raison de «violations de la convention de

Vienne [du 24 avril 1963] sur les relations consulaires » (ci-après dénommée
la «convention de Vienne») qui auraient été commises par les Etats-Unis,

4
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 249
Rend l'ordonnance suivante:

1. Considérant que, dans sa requête susmentionnée, le Paraguay fonde
la compétence de la Cour sur le paragraphe 1 de Particle 36 du Statut de
la Cour et l’article premier du protocole de signature facultative concer-
nant le règlement obligatoire des différends qui accompagne la conven-
tion de Vienne sur les relations consulaires (ci-après dénommé le «proto-
cole de signature facultative»);

2. Considérant que, dans cette requête, il est indiqué qu’en 1992 les
autorités de l'Etat de Virginie ont arrêté un ressortissant paraguayen,
M. Angel Francisco Breard; qu’il est soutenu que celui-ci a été accusé,
jugé, déclaré coupable d’homicide volontaire et condamné à la peine capi-
tale par une juridiction de Virginie (Circuit Court du comté d’Arlington) en
1993, sans avoir été informé, comme l’exige l’alinéa b) du paragraphe 1
de l’article 36 de la convention de Vienne, de ses droits aux termes de cet
alinéa; qu'il est précisé que, parmi ces droits, figurent le droit pour l’inté-
ressé de demander que le poste consulaire compétent de l’Etat dont il est
le ressortissant soit averti de son arrestation et de sa détention, et son
droit de communiquer avec ledit poste; et qu’il est également allégué que
les autorités de l’Etat de Virginie n’ont pas davantage avisé les fonction-
naires consulaires paraguayens compétents de la détention de M. Breard,
et que ceux-ci n’ont été en mesure de lui fournir une assistance qu’à partir
de 1996, lorsque ie Gouvernement du Paraguay apprit par ses propres
moyens que M. Breard était emprisonné aux Etats-Unis;

3. Considérant que, dans ladite requête, le Paraguay expose que les
recours ultérieurement formés par M. Breard devant les juridictions fédé-
rales en vue d’obtenir en sa faveur une ordonnance d’habeas corpus n’ont
pas abouti, le tribunal fédéral de première instance ayant, sur la base
d’une doctrine dite de la «carence procédurale» (procedural default),
dénié à l'intéressé le droit d’invoquer pour la première fois devant Jui la
convention de Vienne, et la cour d’appel fédérale de première instance
ayant confirmé cette décision; qu’en conséquence la juridiction de Virginie
qui avait condamné M. Breard à la peine capitale a fixé au 14 avril 1998 la
date de l'exécution de l’intéressé; que M. Breard, ayant épuisé toutes les
voies de recours juridiques auxquelles il avait droit, a saisi la Cour
suprême des Etats-Unis d’une demande d’ordonnance de certiorari, la
priant d’exercer son pouvoir discrétionnaire de réexaminer la décision des
juridictions fédérales inférieures et de décider qu’il serait sursis à son exé-
cution pendant cet examen; et que, bien que cette demande soit encore
pendante devant la Cour suprême, il est cependant rare que celle-ci accède
à des demandes de cette nature; et considérant que le Paraguay expose en
outre qu’il a lui-même saisi les juridictions fédérales des Etats-Unis dès
1996, à l’effet d’obtenir l’annulation des procédures engagées à l'encontre
de M. Breard, mais que tant le tribunal fédéral de première instance que la
cour d’appel fédérale ont décidé qu’ils n’avaient pas compétence dans
cette affaire eu égard à une doctrine conférant une «immunité souve-
raine» aux Etats fédérés; qu’il a également soumis une demande d’ordon-

5
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 250

nance de certiorari à la Cour suprême, qui est également pendante; et
qu’il a en outre engagé une action diplomatique auprès du Gouvernement
des Etats-Unis et sollicité les bons offices du département d'Etat;

4. Considérant que, dans sa requête, le Paraguay soutient qu’en mécon-
naissant leurs obligations aux termes de l’alinéa b) du paragraphe 1 de l’ar-
ticle 36 de la convention de Vienne, les Etats-Unis l’ont empêché d’exercer
les fonctions consulaires prévues aux articles 5 et 36 de la convention, et tout
spécialement d’assurer la protection de ses intérêts et de ceux de ses ressor-
tissants aux Etats-Unis; qu’il souligne qu’il n’a pu contacter M. Breard
ni lui fournir l’assistance nécessaire, et qu’en conséquence celui-ci a «pris un
certain nombre de décisions d’un caractère objectivement déraisonnable
tout au long de la procédure pénale engagée contre lui, qui a été menée sans
traduction», et «n’a pas compris les différences fondamentales qui existent
entre les systèmes de justice pénale aux Etats-Unis et au Paraguay»; et
que le Paraguay en conclut qu’il a droit à une restitutio in integrum,
c'est-à-dire au «rétablissement de la situation qui existait avant que les
Etats-Unis manquent de procéder aux notifications requises »;

5. Considérant que le Paraguay prie la Cour de dire et juger que:

«1) en arrêtant, détenant, jugeant, déclarant coupable et condam-
nant M. Angel Francisco Breard, dans les conditions indiquées
dans l’exposé des faits qui précède, les Etats-Unis ont violé leurs
obligations juridiques internationales envers le Paraguay, en
son nom propre et dans l’exercice du droit qu’a cet Etat d’assu-
rer la protection diplomatique de son ressortissant, ainsi qu’il
est prévu aux articles 5 et 36 de la convention de Vienne;

2) le Paraguay en conséquence a droit à une restitutio in integrum;

3) les Etats-Unis ont l’obligation juridique internationale de ne
pas appliquer la doctrine dite de la «carence procédurale» (pro-
cedural default), ni aucune autre doctrine de son droit interne,
d’une manière qui ait pour effet de faire obstacle à l’exercice des
droits conférés par l’article 36 de la convention de Vienne:

4) les Etats-Unis ont l’obligation juridique internationale d’agir
conformément aux obligations juridiques internationales sus-
mentionnées dans le cas où, à l’avenir, ils placeraient en déten-
tion M. Angel Francisco Breard ou tout autre ressortissant
paraguayen sur leur territoire ou engageraient une action pénale
à leur encontre, que cet acte soit entrepris par un pouvoir cons-
titué, législatif, exécutif, judiciaire ou autre, que ce pouvoir
occupe une place supérieure ou subordonnée dans l’organisa-
tion des Etats-Unis et que les fonctions de ce pouvoir présentent
un caractère international ou interne;

et que, conformément aux obligations juridiques internationales
susmentionnées :

1) toute responsabilité pénale attribuée à M. Angel Francisco
Breard en violation d’obligations juridiques internationales est

6
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 251

nulle et doit être reconnue comme nulle par les autorités légales
des Etats-Unis;

2) les Etats-Unis doivent restaurer le statu quo ante, c’est-à-dire
rétablir la situation qui existait avant les actes de détention, de
poursuite, de déclaration de culpabilité et de condamnation du
ressortissant du Paraguay commis en violation des obligations
juridiques internationales des Etats-Unis;

3) les Etats-Unis doivent donner au Paraguay la garantie que de
tels actes illicites ne se reproduiront pas»;

6. Considérant que, le 3 avril 1998, après avoir déposé sa requête, le
Paraguay a également présenté une demande urgente en indication de
mesures conservatoires à l’effet de protéger ses droits, en se référant à
l'article 41 du Statut et aux articles 73, 74 et 75 du Règlement de la Cour;

7. Considérant que, dans sa demande en indication de mesures conser-
vatoires, le Paraguay se réfère à la base de juridiction de la Cour mvoquée
dans sa requête, ainsi qu'aux faits qui y sont exposés et aux conclusions
qui y sont formulées; et qu’il réaffirme en particulier que les Etats-Unis
ont manqué à leurs obligations en vertu de la convention de Vienne et
doivent rétablir le statu quo ante;

8. Considérant que, dans sa demande en indication de mesures conser-
vatoires, le Paraguay rappelle que, le 25 février 1998, la Circuit Court du
comté d’Arlington, en Virginie, a ordonné que M. Breard soit exécuté le
14 avril 1998; qu'il souligne que: «[IJ’importance et le caractère sacré de
la vie humaine sont des principes bien établis du droit international» et
que «[cJomme le reconnaît l’article 6 du pacte international relatif aux
droits civils et politiques, le droit à la vie est inhérent à la personne
humaine et ... doit être protégé par la loi»; et qu’il expose en ces termes
les motifs de la demande et les conséquences éventuelles de son rejet:

«Dans les circonstances graves et exceptionnelles de la présente
affaire et eu égard à l’intérêt primordial que le Paraguay attache à la
vie et à la liberté de ses ressortissants, il est urgent d’indiquer des
mesures conservatoires pour protéger la vie du ressortissant para-
guayen et sauvegarder le pouvoir de la Cour d’ordonner la mesure à
laquelle le Paraguay a droit: le rétablissement de l’état de choses
antérieur. Si les mesures conservatoires demandées ne sont pas indi-
quées, les Etats-Unis exécuteront M. Breard avant que la Cour
puisse examiner le bien-fondé des prétentions du Paraguay et celui-ci
sera à jamais privé de la possibilité d’obtenir le rétablissement de la
situation antérieure si la Cour venait à se prononcer en sa faveur»;

9. Considérant que le Paraguay prie la Cour d'indiquer, en attendant
l’arrêt définitif en l'instance, des mesures tendant à ce que:

«a) le Gouvernement des Etats-Unis prenne les mesures nécessaires
pour faire en sorte que M. Breard ne soit pas exécuté tant que
la décision n’aura pas été rendue en la présente instance;

b) le Gouvernement des Etats-Unis porte à la connaissance de la

7
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 252

Cour les mesures qu’il aura prises en application de l'alinéa a) ci-
dessus ainsi que les suites qui auront été données à ces mesures;

c} le Gouvernement des Etats-Unis fasse en sorte qu’il ne soit pris
aucune mesure qui puisse porter atteinte aux droits de la Répu-
blique du Paraguay en ce qui concerne toute décision que la
Cour pourrait prendre sur le fond de l’affaire»;

et qu’il prie en outre la Cour d’examiner sa demande avec la plus grande
urgence «eu égard à l’extrême gravité et à l’imminence de la menace
d'exécution d’un citoyen paraguayen»;

10. Considérant que, le 3 avril 1998, l'ambassadeur du Paraguay aux
Pays-Bas a adressé au président de la Cour une lettre demandant à la
Cour de fixer une date rapprochée pour la tenue d’une audience sur la
demande en indication de mesures conservatoires de son gouvernement;
priant le membre de la Cour qui, conformément aux dispositions des para-
graphes 1 des articles 13 et 32 du Règlement, exercerait la présidence
pour l'affaire, de faire usage des pouvoirs que lui confère le paragraphe 4
de l’article 74 du Règlement et d’«invite[r] les Etats-Unis d’Amérique à
faire en sorte que M. Breard ne soit pas exécuté avant que la Cour statue
sur la demande ainsi présentée»; et indiquant qu'il avait été désigné
comme agent du Paraguay aux fins de l’affaire;

11. Considérant que, le 3 avril 1998, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a avisé le Gouvernement des Etats-Unis du dépôt de ces
documents, lui en a communiqué le texte par télécopie et lui a adressé une
copie certifiée conforme de la requête, en application du paragraphe 2 de
l’article 40 du Statut et du paragraphe 4 de l’article 38 du Règlement,
ainsi qu’une copie certifiée conforme de la demande en indication de
mesures conservatoires, en application du paragraphe 2 de l’article 73 du
Règlement; et considérant que le greffier a également fait tenir au Gou-
vernement des Etats-Unis une copie de la lettre adressée le même jour au
président de la Cour par l’agent du Paraguay;

12. Considérant que, par des lettres identiques en date du 3 avril 1998,
le vice-président de la Cour s’est adressé aux deux Parties dans les termes
suivants:

«Æxerçant la présidence de la Cour en vertu des articles 13 et 32
du Règlement de la Cour, et agissant conformément aux dispositions
du paragraphe 4 de l’article 74 dudit Règlement, j'appelle par la pré-
sente l’attention des deux Parties sur la nécessité d’agir de manière
que toute ordonnance de la Cour sur la demande en indication de
mesures conservatoires puisse avoir les effets voulus»;

et que, à la réunion qu'il a tenue le même jour avec les représentants des
deux Parties, il a avisé ceux-ci de ce que la Cour tiendrait des audiences
publiques le 7 avril 1998 à 10 heures aux fins de donner aux Parties la
possibilité de présenter leurs observations sur la demande en indication
de mesures conservatoires;
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 253

13. Considérant que, par lettre du 5 avril 1998, reçue au Greffe le
6 avril 1998, l'ambassadeur des Etats-Unis aux Pays-Bas a informé la
Cour de la désignation d’un agent et d’un coagent de son gouvernement
aux fins de l'affaire;

14. Considérant que, en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte imprimé, en deux langues, de la
requête aux Membres des Nations Unies et aux autres Etats admis à ester
devant la Cour, le greffier a, le 6 avril 1998, informé ces Etats du dépôt
de la requête et de son objet, ainsi que de la demande en indication de
mesures conservatoires ;

15. Considérant que, le 6 avril 1998, le greffier, conformément à l’ar-
ticle 43 du Règlement de la Cour, a adressé la notification prévue au pa-
ragraphe 1 de l’article 63 du Statut aux Etats, autres que les Parties au
litige, qui sont apparus comme étant parties à la convention de Vienne et
au protocole de signature facultative, selon les informations communi-
quées par le Secrétaire général de l'Organisation des Nations Unies en
tant que dépositaire;

16. Considérant que, lors des audiences publiques tenues le 7 avril
1998 conformément au paragraphe 3 de l’article 74 du Règlement, des
observations orales sur la demande en indication de mesures conserva-
toires ont été présentées par les Parties:

Au nom du Paraguay: S. Exc. M. Manuel Maria Caceres,
M. Donald Francis Donovan,
M. Barton Legum,
M. José Emilio Gorostiaga;

Au nom des Etats-Unis: M. David R. Andrews,
M™* Catherine Brown,
M. John R. Crook,
M. Michael J. Matheson;

et considérant qu’à l’audience une question a été posée par un membre de
la Cour, à laquelle il a été répondu oralement et par écrit;

x * x

17. Considérant qu’à l’audience le Paraguay a réitéré argumentation
développée dans sa requête et sa demande en indication de mesures
conservatoires;

18. Considérant qu’à l’audience les Etats-Unis ont fait valoir que la cul-
pabilité de M. Breard était bien établie et ont souligné que l'accusé avait
admis sa culpabilité, ce que ne conteste pas le Paraguay; qu'ils ont re-
connu que M. Breard n’avait pas été informé, lorsqu'il avait été arrêté et
jugé, de ses droits aux termes de l’alinéa b) du paragraphe 1 de l’article 36
de la convention de Vienne, et ont fait observer à la Cour que cette
omission m'était pas délibérée; qu’ils ont toutefois soutenu que l’intéressé

9
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 254

avait bénéficié de toute l’assistance judiciaire nécessaire, qu’il compre-
nait bien la langue anglaise et que l’assistance de fonctionnaires consu-
laires n’aurait rien changé au résultat des procédures engagées contre
lui; que, se référant à la pratique des Etats en la matière, ils ont exposé
que la notification prévue à l’alinéa b) du paragraphe 1 de l’article 36
est inégalement effectuée, et que, lorsqu'une réclamation est élevée
pour défaut de notification, la seule conséquence est la présentation
d’excuses par le gouvernement responsable; et qu’ils ont conclu que
Pinvalidation automatique des procédures engagées et le retour au
statu quo ante comme sanctions du défaut de notification, non seule-
ment ne trouvent aucun appui dans la pratique étatique, mais seraient
impossible à réaliser;

19. Considérant que les Etats-Unis ont également indiqué que le dépar-
tement d'Etat avait fait tout ce qui était en son pouvoir pour aider le
Gouvernement du Paraguay dès qu’il avait été mis au courant de la situa-
tion en 1996; et qu'ils ont précisé que lorsque, le 30 mars 1998, le Para-
guay avait avisé le Gouvernement des Etats-Unis de son intention de
saisir la Cour si celui-ci ne prenait pas des mesures pour engager des
consultations et obtenir un sursis à l’exécution de M. Breard, ledit gou-
vernement avait notamment souligné que l’obtention d’un tel sursis dépen-
dait exclusivement de la Cour suprême des Etats-Unis et du gouverneur
de Virginie;

20. Considérant que les Etats-Unis ont par ailleurs soutenu que la
thèse du Paraguay, selon laquelle l’invalidation de toute condamnation
d’une personne n'ayant pas reçu la notification prévue à l’alinéa b) du
paragraphe 1 de l’article 36 de la convention de Vienne pourrait être
requise aux termes de celle-ci, ne trouve aucun fondement dans les textes
pertinents, leurs travaux préparatoires ou la pratique des Etats, et qu’en
Poccurrence M. Breard n’a pas subi de préjudice du fait de l’absence de
notification; et qu’ils ont souligné que des mesures conservatoires ne doi-
vent pas être indiquées lorsqu'il appert que la thèse du demandeur ne lui
permettra pas d’avoir gain de cause au fond;

21. Considérant que les Etats-Unis ont encore exposé que, lorsque la
Cour indique des mesures conservatoires en vertu de l’article 41 de son
Statut, elle doit prendre en considération les droits de chacune des
Parties, et veiller à assurer un juste équilibre dans la protection de ceux-
ci; que tel ne serait pas le cas si elle accédait à la demande du Paraguay
en l’espéce; et que les mesures sollicitées par le Paraguay préjugeraient du
fond de l'affaire;

22. Considérant que les Etats-Unis ont enfin allégué que l’indication
des mesures conservatoires demandées par le Paraguay serait contraire
aux intérêts des Etats parties à la convention de Vienne, à ceux de la com-
munauté internationale dans son ensemble, aussi bien qu’à ceux de la
Cour, et serait en particulier de nature à bouleverser les systèmes de jus-
tice pénale des Etats parties à la convention, compte tenu du risque de
multiplication des recours; et qu’ils ont précisé à cet égard que les Etats
ont un intérêt impérieux à être soustraits à toute intervention judiciaire

10
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 255

extérieure qui entraverait l'exécution d’une décision de justice prise sui-
vant des procédures régulières répondant aux critères pertinents en
matière de droits de l’homme;

x * x

23. Considérant qu’en présence d’une demande en indication de me-
sures conservatoires la Cour n’a pas besoin, avant de décider d’indiquer ou
non de telles mesures, de s’assurer d’une manière définitive qu’elle a com-
pétence quant au fond de l’affaire, mais qu’elle ne peut cependant indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée;

24. Considérant que l’article premier du protocole de signature facul-
tative, que le Paraguay invoque comme base de la compétence de la Cour
dans la présente affaire, est ainsi libellé:

«Les différends relatifs à l’interprétation ou à l’application de la
convention relèvent de la compétence obligatoire de la Cour inter-
nationale de Justice, qui, à ce titre, pourra être saisie par une requête
de toute partie au différend qui sera elle-même partie au présent pro-
tocole»;

25. Considérant que, selon les informations communiquées par le Secré-
taire général de l'Organisation des Nations Unies en tant que dépositaire,
le Paraguay et les Etats-Unis sont parties à la convention de Vienne et au
protocole de signature facultative, dans chaque cas sans réserve;

26. Considérant que les articles IT et III du protocole susmentionné pré-
voient que les parties peuvent convenir, dans un délai de deux mois après
notification par une partie à l’autre qu’il existe un litige, d'adopter d’un
commun accord, au lieu du recours à la Cour internationale de Justice, une
procédure devant un tribunal d’arbitrage ou de recourir tout d’abord à une
procédure de conciliation; mais que si le texte de ces articles

«est examiné en même temps que celui de l’article I et du préambule
des protocoles, il tombe sous le sens qu’il ne faut pas y voir une
condition préalable à l’applicabilité de la disposition précise et caté-
gorique de l’article I qui prévoit la compétence obligatoire de la
Cour pour connaître des différends relatifs à l'interprétation ou à
l’application de la convention de Vienne...» (Personnel diplomatique
et consulaire des Etats-Unis à Téhéran, arrêt, CI.J. Recueil 1980,
p. 25-26);

27. Considérant que, dans sa requête et à l’audience, le Paraguay a
exposé que les questions en litige entre lui-même et les Etats-Unis d’Amé-
rique concernent les articles 5 et 36 de la convention de Vienne et relèvent
de la compétence obligatoire de la Cour en vertu de l’article premier
du protocole de signature facultative; et qu’il en a conclu que la Cour
dispose de la compétence nécessaire pour indiquer les mesures conser-
vatoires demandées;

11
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 256

28. Considérant qu’à l’audience les Etats-Unis ont pour leur part sou-
tenu que le Paraguay n'avait pas établi la compétence de la Cour en
l'espèce, même prima facie; qu’ils ont fait valoir qu’il n’existe entre les
Parties aucun différend quant à l’interprétation de l’alinéa b) du para-
graphe 1 de l’article 36 de la convention de Vienne et qu’il n’en existe pas
davantage quant à son application, dès lors que les Etats-Unis reconnais-
sent que la notification qui y est prévue n’a pas été effectuée; qu’ils ont
soutenu que les objections que le Paraguay élève à l’encontre des procé-
dures engagées contre son ressortissant ne sauraient être constitutives
d’un différend relatif à l'interprétation ou à l’application de la convention
de Vienne; et qu’ils ont ajouté qu'aucun droit à restitutio in integrum
n'existe aux termes de ladite convention;

29. Considérant que les Etats-Unis ont en outre fait savoir à la Cour
qu’ils ont exprimé leurs regrets au Paraguay pour avoir omis d’informer
M. Breard de son droit à communiquer avec ses autorités consulaires, ont
mené des consultations avec le Paraguay sur la question et pris des me-
sures pour faire en sorte qu’à l’avenir les obligations que leur impose la
convention de Vienne soient respectées aussi bien au niveau fédéral qu’au
niveau des Etats;

30. Considérant que le Paraguay soutient qu’il n’en a pas moins droit
à une restitutio in integrum, que toute responsabilité pénale imputée
actuellement à M. Breard devrait en conséquence être reconnue comme
nulle par les autorités légales des Etats-Unis et que le statu quo ante
devrait être rétabli pour que M. Breard puisse bénéficier des dispositions
de la convention de Vienne dans toute nouvelle procédure judiciaire qui
pourrait être engagée contre lui, étant entendu qu'aucune objection a
l'égard de son maintien en détention ne serait élevée dans l'intervalle par
le Paraguay; considérant toutefois que les Etats-Unis estiment que ces
mesures ne sont pas prescrites par la convention de Vienne, qu'elles
seraient contraires à l'interprétation qui prévalait lorsque l’article 36 a été
adopté, ainsi qu’à la pratique uniforme des Etats, et placeraient la Cour
dans une position qui lui conférerait le rôle d’une cour suprême univer-
selle en matière de recours criminels;

31. Considérant qu’il existe un différend sur la question de savoir si la
solution recherchée par le Paraguay figure parmi les mesures possibles en
vertu de la convention de Vienne, en particulier au regard des disposi-
tions des articles 5 et 36 de cette convention; et qu’il s’agit là d’un diffé-
rend relatif à l'application de la convention au sens de l’article premier du
protocole de signature facultative concernant le règlement obligatoire des
différends du 24 avril 1963;

32. Considérant que les Etats-Unis estiment néanmoins qu’il n'existe
pas de compétence prima facie de la Cour dans la présente affaire étant
donné que la solution recherchée par le Paraguay n’est pas fondée en droit
et que le Paraguay n’a pas la moindre possibilité d’obtenir finalement gain
de cause sur le fond, parce que M. Breard n’a subi aucun préjudice;

33. Considérant que la question de savoir si la solution recherchée par
le Paraguay est possible en vertu de la convention ne peut être tranchée

12
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 257

qu’au stade du fond; qu’il en est de même du point de savoir si l'adoption
de telles mesures est subordonnée à la preuve que l’accusé a subi un pré-
judice lors de son jugement et de sa condamnation;

34. Considérant que la Cour conclut qu’elle a prima facie compétence
en vertu de l’article premier du protocole de signature facultative susmen-
tionné pour se prononcer sur le différend entre le Paraguay et les Etats-
Unis;

* *

35. Considérant que le pouvoir d’indiquer des mesures conservatoires
que la Cour tient de l’article 41 de son Statut a pour objet de sauvegarder
le droit de chacune des parties en attendant qu’elle rende sa décision, et
présuppose qu’un préjudice irréparable ne doit pas étre causé aux droits
en litige dans une procédure judiciaire; qu’il s’ensuit que la Cour doit se
préoccuper de sauvegarder par de telles mesures les droits que l’arrêt
qu’elle aura ultérieurement à rendre pourrait éventuellement reconnaître,
soit au demandeur, soit au défendeur; et considérant que de telles me-
sures ne sont justifiées que s’il y a urgence;

36. Considérant que la Cour n’indiquera pas des mesures conserva-
toires si «un préjudice irréparable [n’est pas] causé aux droits en litige»
(Essais nucléaires (Australie c. France}, mesures conservatoires, ordon-
nance du 22 juin 1973, CI.J. Recueil 1973, p. 103; Personnel diploma-
tique et consulaire des Etats-Unis à Téhéran, mesures conservatoires,
ordonnance du 15 décembre 1979, CI JT. Recueil 1979, p. 19, par. 36;
Application de la convention pour la prévention et la répression du crime
de génocide, mesures conservatoires, ordonnance du 8 avril 1993, CI J.
Recueil 1993, p. 19, par. 34);

37. Considérant que l’ordre d’exécution de M. Breard a été donné pour
le 14 avril 1998; et qu’une telle exécution rendrait impossible l’adoption
de la solution demandée par le Paraguay et porterait ainsi un préjudice
irréparable aux droits revendiqués par celui-ci;

38. Considérant que les questions portées devant la Cour en Pespèce
ne concernent pas le droit des Etats fédérés qui composent les Etats-Unis
de recourir à la peine de mort pour les crimes les plus odieux; et consi-
dérant en outre que la fonction de la Cour est de régler des différends
juridiques internationaux entre Etats, notamment lorsqu'ils découlent de
Vinterprétation ou de l’application de conventions internationales, et non
pas d’agir en tant que cour d’appel en matière criminelle;

*
* *

39. Considérant que, compte tenu des considérations susmentionnées,
la Cour conclut que les circonstances exigent qu’elle indique d’urgence
des mesures conservatoires, conformément à l’article 41 de son Statut;

40. Considérant que des mesures indiquées par la Cour aux fins d’obte-
nir un sursis à l'exécution prévue seraient nécessairement de nature

13
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 258

conservatoire et ne préjugeraient en rien les conclusions auxquelles la
Cour pourrait aboutir sur le fond; et que de telles mesures préserveraient
les droits respectifs du Paraguay et des Etats-Unis; et considérant qu'il
convient que la Cour, avec la coopération des Parties, fasse en sorte que
toute décision sur le fond soit rendue avec la plus grande célérité pos-
sible;

41. Par ces motifs,

La Cour,

à Punanimité,

I. Indique à titre provisoire les mesures conservatoires suivantes:

Les Etats-Unis doivent prendre toutes les mesures dont ils disposent
pour que M. Angel Francisco Breard ne soit pas exécuté tant que la déci-
sion définitive en la présente instance n’aura pas été rendue, et doivent

porter à la connaissance de la Cour toutes les mesures qui auront été
prises en application de la présente ordonnance.

Il. Décide que, jusqu’à ce que la Cour rende sa décision définitive, elle
demeurera saisie des questions qui font l’objet de la présente ordonnance.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le neuf avril mil neuf cent quatre-vingt-dix-huit, en trois
exemplaires, dont l’un restera déposé aux archives de Ja Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Paraguay et au Gouvernement des Etats-Unis d’Amérique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. ScHWEBEL, président de la Cour, et MM. Opa et Koroma, juges
joignent des déclarations à l’ordonnance.

(Paraphé) C.G.W.
(Paraphé) E.V.O.

14
